REDMANN, Judge.
Plaintiff appeals from a judgment dismissing on the merits his suit for the value of his race horse which died within a few hours of a worming procedure executed by the defendant veterinarian.
To our lay minds a cause-effect conclusion is attractive. The expert opinion evidence is, however, that the procedure could not have caused the death.
Plaintiff’s expert by interrogatory deposition established that after proper intubation into the stomach, neither the tube nor fluid could enter the lungs (as plaintiff thought had occurred), not even if the horse reared. Defendant’s expert testified (as did defendant) that not even a tranquillized (not sedated) horse could tolerate intubation into the trachea without violent reaction. Defendant’s expert evidence is that the circumstances suggest other possible causes of death, and plaintiff’s evidence does not contradict this view. Only an autopsy could fix the cause of death, the experts opined, and none was had.
Our conclusion from the evidence is that defendant’s worming procedure was not shown to be negligent and was not shown to have caused death.
The judgment is affirmed.
Affirmed.